DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The recitation “the sixth inclination angle may be larger smaller than the fourth inclination angle” in paragraph 0037 is awkwardly worded
Appropriate correction is required.
Claim Objections
Claim 5 and 9 objected to because of the following informalities: 
In claim 5, line 2, the recitation “wherein the protruded part comprises a front end surface has a flat shape” is awkwardly worded
In claim 8, line 6, the recitation “the front end surface is lager than a length” should read as “larger”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first inclined surface that is located along the corner and is closer to the imaginary plane at a first inclination angle as going away from the corner” in lines 14-15. This is indefinite as to whether the first incline surface is moving closer to the imaginary plane at an incline or the first incline surface is closer to the imaginary plane relative to another component not mentioned.
Claim 1 recites “is closer to the imaginary plane at a second inclination angle as going away from the corner” in line 17-18. This is indefinite as to whether the second inclined surface is moving closer to the imaginary plane at an incline or the second inclined surface is closer to the imaginary plane relative to another component not mentioned.
Claim 1 recites “is closer to the imaginary plane at a third inclination angle as going away from the first side” in line 19-20. This is indefinite as to whether the third inclined surface is moving closer to the imaginary plane at an incline or the third inclined surface is closer to the imaginary plane relative to another component not mentioned.
Claim 1 recites “is closer to the imaginary plane at a fourth inclination angle as going away from the first side” in line 22-23. This is indefinite as to whether the fourth inclined surface is moving closer to the imaginary plane at an incline or the fourth inclined surface is closer to the imaginary plane relative to another component not mentioned.
Claim 1 recites “is located further away from the imaginary plane at a fifth inclination angle as going away from the corner” in line 25-26. This is indefinite as to whether the protruded part is moving further away from the imaginary plane at an incline or the protruded part is further away from the imaginary plane relative to another component not mentioned.
Claim 1 recites “is located further away from the imaginary plane at a sixth inclination angle as going away from the first side” in line 26-27. This is indefinite as to whether the protruded part is moving further away from the imaginary plane at an incline or the protruded part is further away from the imaginary plane relative to another component not mentioned.
In claim 1, the recitations of “first inclined surface” in line 14 and “third inclined surface” in line 19 are indefinite as to whether the surfaces are separate components or only distinct in cross sections taken at the corner and first side, respectively. Furthermore, the recitations of “a second inclined surface” in line 16 and “a fourth inclined surface” in line 21 are indefinite as to whether the surfaces are separate components or only distinct in cross sections taken at the corner and first side, respectively.
Claims 2-11 are rejected due to their dependency on rejected claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nada (US20130236257).
Regarding claim 1, Nada teaches a cutting insert (1) (See Fig. 1), comprising: a first surface; a second surface located on a side opposite to the first surface; a third surface located between the first surface and the second surface (See modified Fig. 3 depicting the first, second surface, and third surface); a cutting edge (5) located on an intersection of the first surface and the third surface (See modified Fig. 3); a central axis passing through a center of the first surface and a center of the second surface (See modified Fig. 3 depicting the central axis); and an imaginary plane that is located between the first surface and the second surface and is orthogonal to the central axis (See modified Fig. 3 depicting the imaginary plane), wherein the first surface comprises a corner (See modified Fig. 5 depicting the corner of the first surface), a first side extended from the corner (See modified Fig. 5 depicting the first side), a first inclined surface (10A) that is located along the corner and is closer to the imaginary plane at a first inclination angle (α1) as going away from the corner (See modified Fig. 6 depicting the imaginary plane), a second inclined surface (10B) that is located further inside the first surface than the first inclined surface (10A) and is closer to the imaginary plane at a second inclination angle (β1) as going away from the corner (See modified Fig. 6 depicting the first and second inclined surface, and the first and second inclination angle), a third inclined surface (10A) that is located along the first side and is closer to the imaginary plane at a third inclination angle (α2) as going away from the first side (See modified Fig. 8 depicting a cross section intersecting the first side and the third inclined surface and third inclination angle), a fourth inclined surface (10B) that is located further inside the first surface than the third inclined surface (10A) and is closer to the imaginary plane at a fourth inclination angle (β2) as going away from the first side (See modified Fig. 8 depicting a cross section intersecting the first side and the fourth inclined surface and fourth inclination angle), and a protruded part (9) which is located further inside the first surface than the second inclined surface (10B in Fig. 6) and the fourth inclined surface (10B in Fig. 8) (See modified Fig. 6 and 8 depicting the protruded part), which is located further away from the imaginary plane at a fifth inclination angle as going away from the corner (See modified Fig. 6 depicting the fifth inclination angle), and which is located further away from the imaginary plane at a sixth inclination angle as going away from the first side (See modified Fig. 8 depicting the sixth inclination angle), the second inclination angle (β1) is larger than the first inclination angle (α1) (See modified Fig. 6 depicting the second inclination angle as larger than the first inclination angle), the fourth inclination angle (β2) is larger than the third inclination angle (α2) (See modified Fig. 8 depicting the fourth inclination angle is larger than the third inclination angle), and the sixth inclination angle is larger than the third inclination angle (α2) in a cross section orthogonal to the first side (See modified Fig. 8 depicting the sixth inclination angle as larger than the third inclination angle α2). However, Nada fails to specifically teach wherein the fifth inclination angle is smaller than the second inclination angle in a cross section that is orthogonal to the imaginary plane and along a bisector of the corner

    PNG
    media_image1.png
    549
    852
    media_image1.png
    Greyscale
Modified Fig. 3 of Nada (US20130236257) 

    PNG
    media_image2.png
    826
    1146
    media_image2.png
    Greyscale

Modified Fig. 5 of Nada (US20130236257)


    PNG
    media_image3.png
    503
    1010
    media_image3.png
    Greyscale

Modified Fig. 6 of Nada (US20130236257)

    PNG
    media_image4.png
    582
    1064
    media_image4.png
    Greyscale

Modified Fig. 8 of Nada (US20130236257)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fifth inclination angle to be smaller than first inclination angle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Doing so would improve chip control and reduce cutting resistance during machining operations. In re Aller, 105 USPQ 233.
	Therefore, with the modification, Nada as modified teaches the fifth inclination angle is smaller than the second inclination angle.
Regarding claim 2, Nada as modified teaches the cutting insert according to claim 1, wherein the fifth inclination angle is smaller than the first inclination angle in the cross section that is orthogonal to the imaginary plane and along the bisector. See 103 rejection of claim 1 describing the modification of the fifth inclination angle to be smaller than the first inclination angle.
Regarding claim 3, Nada as modified teaches the cutting insert according to claim 1, wherein the sixth inclination angle is larger than the fourth inclination angle (β2) in the cross section orthogonal to the first side (See modified Fig. 8 depicting the sixth inclination angle as larger than the fourth inclination angle β2).
Regarding claim 4, Nada as modified teaches the cutting insert according to claim 1, wherein a length of the second inclined surface (10B) is smaller than a length of the first inclined surface (10A) on the bisector (L) in a plan view of the first surface (See modified Fig. 5 depicting the second inclined surface 10B as smaller than the first inclined surface 10A).
Regarding claim 8, Nada as modified teaches the cutting insert according to claim 5, wherein the corner is located further away from the imaginary plane than the front end surface (See modified Fig. 6 depicting the corner, imaginary plane, and the front end surface).

Claim 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nada (US20130236257) as applied to claim 1 above, and further in view of Kobayashi (US20100275749).
Regarding claim 5, Nada as modified teaches the cutting insert according to claim 1, wherein the protruded part comprises a front end surface that is located on the bisector and inclined so as to separate from the imaginary plane as going away from the corner (See modified Fig. 6 depicting the front end surface inclined and separating from the imaginary plane). However, Nada fails to specifically teach wherein the front end surface has a flat shape.
Kobayashi teaches protruded part (20) comprising a front end surface (33) has a flat shape (See Fig. 4a depicting the front end surface 33 has a flat shape, Fig. 5a further depicting the front end surface 33 has a flat shape, and see paragraph 0039 describing the front end surface 33 having a flat shape)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the front end surface of Nada to be flat as taught by Kobayashi. Doing so would provide chip breaking means in cutting conditions with small depth of cuts and small feed rates, small depth of cut and large feed rate, and with medium depth of cuts (See Table 1 and paragraph 0042-0043).
Regarding claim 6, Nada as modified teaches the cutting insert according to claim 5, wherein the front end surface comprises a region whose width in a direction orthogonal to the bisector increases as going away from the corner in a plan view of the first surface (See modified Fig. 5 depicting the region).
Regarding claim 7, Nada as modified teaches the cutting insert according to claim 5, wherein the front end surface is parallel to the imaginary plane in a cross section orthogonal to the bisector. Nada as modified by Kobayashi teaches that the front end surface is parallel to the imaginary plane in a cross section. See modified Fig. 5b of Kobayashi depicting the front end surface 33 as parallel to the imaginary plane in a cross section orthogonal to the bisector). 


    PNG
    media_image5.png
    438
    974
    media_image5.png
    Greyscale

Modified Fig. 5b of Kobayashi (US20100275749)
Regarding claim 8, Nada as modified teaches the cutting insert according to claim 5, wherein the corner is located further away from the imaginary plane than the front end surface (See modified Fig. 6 depicting the corner further away from the front end surface relative to the imaginary plane).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nada (US20130236257) and Kobayashi (US20100275749) as applied to claim 9 above, and further in view of Schleinkofer (US20120198973).
Regarding claim 9, Nada as modified teaches the cutting insert according to claim 5. However, Nada as modified fails to specifically teach wherein the protruded part further comprise a top surface which is located further away from the corner than the front end surface, connects to the front end surface and is parallel to the imaginary plane, and a length of the front end surface is larger than a length of the top surface on the bisector in a plan view of the first surface.
Schleinkofer teaches wherein the protruded part (11) further comprise a top surface (11b) which is located further away from the corner than the front end surface (11a), connects to the front end surface and is parallel to the imaginary plane (See modified Fig. 4 depicting the corner, the top surface 11b, front end surface 11a, and imaginary plane), and a length of the front end surface (11a)  is larger than a length of the top surface (11b) on the bisector in a plan view of the first surface (See Fig. 2 depicting the length of the front end surface 11a as larger than the length of the top surface 11b on the bisector).


    PNG
    media_image6.png
    485
    1138
    media_image6.png
    Greyscale


Modified Fig. 4 of Schleinkofer (US20120198973)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protruded part of Nada as modified to provide a top surface as taught by Schleinkofer. Doing so would provide further chip breaking means along the bisector during machining operations.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nada (US20130236257) as applied to claim 1 above, and further in view of Kobayashi (US20100275749).
Regarding claim 10, Nada as modified teaches a cutting tool, comprising: a holder and the cutting insert according to claim 1 (See paragraph 0036 describing the insert attached to a holder). However, Nada fails to specifically teach having a bar shape extended from a first end toward a second end and comprising a pocket located on a side of the first end; and, the cutting insert being located in the pocket.
Kobayashi teaches a holder (51) having a bar shape extended from a first end toward a second end and comprising a pocket located on a side of the first end (See modified Fig. 6a depicting the holder having a bar shape, the first and second end, and the pocket); and the cutting insert (1) being located in the pocket (See modified Fig. 6a depicting the insert in the pocket).


    PNG
    media_image7.png
    541
    622
    media_image7.png
    Greyscale

Modified Fig. 6a of Kobayashi (US20100275749)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the insert of Nada as modified with the holder, as taught by Kobayashi. Doing so would provide the means to complete machining operations with the insert of Nada as modified.
Regarding claim 11, Nada as modified teaches the cutting tool according to claim 10. However, Nada as modified fails to specifically teach a method for manufacturing a machined product, comprising: rotating a workpiece; bringing the cutting tool into contact with the workpiece being rotated; and moving the cutting tool away from the workpiece.
Kobayashi further teaches a method for manufacturing a machined product, comprising: rotating a workpiece (140) (See Fig. 6a depicting the workpiece rotating); bringing the cutting tool (50) into contact with the workpiece (140) being rotated (See Fig. 6b depicting the cutting tool 50 coming into contact with the workpiece 140); and moving the cutting tool (50) away from the workpiece (140) (See Fig. 6c depicting the cutting tool moving away from the workpiece 140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cutting tool of Nada as modified with a method as taught by Kobayashi. Doing so would provide the tool user with a machined product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN SUN CHA/            Examiner, Art Unit 3722                                                                                                                                                                                            /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722